DETAILED ACTION
fondaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	Applicant’s preliminary amendment filed 26 June 2020 has been received and entered.  Claims 1, 5, 6 and 10 have been amended and claims 2-4, 7-9 and 11-18 have been canceled.  Claims 1, 5, 6 and 10 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 03 September 2020 and 12 February 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are not directed to generic inhibitors of IGFBP3 binding but rather directed to the soluble fragment of TMEM219.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claim(s) recite(s) “an extracellular fragment of TMEM219”, “fragment of TMEM219 is a fragment comprising an extracellular domain of TMEM219 capable of binding IGFBP3”, “the inhibitor is ecto-TMEM219 (SEQ ID NO:3” and a pharmaceutical composition comprising the inhibitor.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the fragment of TMEM219 is a nature-based product and the composition comprising the excipient does not significantly alter the structure or function of the protein fragment.
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
The guidance addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) 
In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101
USPQ2d 1961, 1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added)
Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”

Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112- 120; Benson, supra, at 71-72. And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an “inventive concept,” sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at_(slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post solution activity’” (quoting Diehr, supra, at 191-192)). (Emphasis added)

We find that the process claims at issue here do not satisfy these conditions, in particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a product.
Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a nature-based product.  The instant claims are directed to compositions of 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.  The excipient recited in claim 10 is not something significantly different from the judicial exception, the TMEM219 fragment.  Furthermore, the TMEM219 fragment of SEQ ID NO:3 is not markedly different in structure from the naturally occurring TMEM219 product in nature as the fragment has the exact same sequence as it appears in the full-length naturally occurring product and performs the same function (binding IGFBP3).  The additional element recited in claim 10 does not appear to impose meaningful limits on the claim scope, it does not relate to the judicial exception in a significant way, and it does not add a feature that is more than a well-understood, purely conventional or routine element, absent evidence to the contrary.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount to significantly more than the judicial exception.  Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.  

For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/087238.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingermann et al. in view of WO 01/087238 and U.S. Pat. No. 8,101,396.

‘238 teach a protein (P4.33) which is identified as a cell-surface receptor for IGFBP-3 (see abstract) and that the protein includes a transmembrane domain, glycosylation sites, a leucine zipper motif and a cAMP-dependent phosphorylation site (see Figure 2B).  ‘238 discloses that soluble peptides that bind to and “neutralize” or “mop-up” circulating natural ligand for the P4.33 can be used to treat cancer (see page 23, line 31 to page 24, line 7).  ‘238 further discloses that P4.33 peptides (corresponding to a functional domain of the P4.33, such as the transmembrane, extracellular domain or IGFBP-3 interaction domain) are encompassed (see page 28, lines 4-8) as well as pharmaceutical formulations for the P4.33 peptides (see page 40).  
‘396 teaches that “it is known in the art to use recombinant DNA technology to prepare soluble (hydrophilic) receptor fragments from receptors that bind a bioactive ligand” and that “soluble receptor fragments can be formulated for therapeutic delivery” (see column 113 at lines 48-54).  The soluble receptor fragments are “used to competitively inhibit the binding of the receptor to its ligand” in that the “soluble receptor fragments bind the ligand at the expense of the membrane-bound receptor” (see column 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soluble fragment of the IGFBP-3 receptor (a.k.a. TMEM219 or P4.33) taught by Ingermann et al. because ‘238 teaches that the extracellular domain binds to IGFBP-3 and can be used to “mop-up” circulating natural ligand (IGFBP-3) and because ‘396 teaches that soluble receptor fragments are used for competitively inhibiting the binding of the receptor to its ligand.  One of ordinary skill in the art would have had a reasonable expectation in making a binding fragment of IGFBP-3R because Ingermann et al. disclose the amino acid sequence of the entire receptor, including the specific domains of the receptor.  One would be motivated to make an extracellular fragment of IGFBP-3R because both ‘238 and ‘396 teach that such binding fragments can be used to inhibit binding of the natural ligand to the receptor and ‘396 also teaches that such could be used in therapeutic methods such as for treating cancer.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.
Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ge et al.  J. Biol. Chem. 277(48):  45898-45903, 2002.  Generation of Soluble Leptin Receptor by Ectodomain Shedding of Membrane-spanning Receptors in Vitro and in Vivo.
Mullberg et al.  Eur. J. Immunol.  23:  473-480, 1993.  The soluble interleukin-6 receptor is generated by shedding.

Conclusion
 No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647